Citation Nr: 9916463	
Decision Date: 06/15/99    Archive Date: 06/21/99

DOCKET NO.  95-24 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for a duodenal ulcer, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel



INTRODUCTION

The veteran had active military service from November 1964 to 
December 1966.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.

The present appeal arises from an October 1994 rating 
decision, in which the RO denied the veteran an increased 
rating for a duodenal ulcer.  The disability was rated as 10 
percent disabling, with an effective date from December 1966.  
The veteran filed an NOD in March 1995, and an SOC was issued 
by the RO in May 1995.  The veteran submitted a substantive 
appeal in June 1995.  In August 1995, the veteran testified 
before a hearing officer at the VARO in Los Angeles.  A 
supplemental statement of the case was issued in November 
1995.  The veteran's appeal then came before the Board, 
which, in October 1996, and subsequently in February 1997, 
remanded the appeal to the RO for additional development.  
Supplemental statements of the case were issued in July and 
November 1998.  In February 1999, the veteran testified 
before the undersigned Member of the Board during a Travel 
Board hearing at the VARO in Los Angeles, CA.  


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  


2. During active service, the veteran was diagnosed with a 
duodenal ulcer and, following his separation from the 
military, he has complained of chronic epigastric 
distress.  

3. Upon current VA examination, the examiner noted that the 
veteran suffered from chronic duodenal ulcer disease which 
dated back to the time of his Vietnam service, and that 
present symptomatology associated with the disorder was 
mildly disabling.  

4. An upper GI series conducted in February 1998 revealed 
gastroesophageal reflux with no evidence of an ulcer.  

5. The veteran's duodenal ulcer disease does not reflect 
recurring episodes of severe symptoms 2 or 3 times a year 
averaging 10 days in duration; or continuous moderate 
manifestation.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
duodenal ulcer disease have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 4.2, 4.3, 4.7, 
4.114, Diagnostic Code 7305 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the claims file reflects that, while on active 
service, the veteran was diagnosed with a duodenal ulcer.  A 
December 1966 medical board narrative report noted the ulcer 
as treated and improved.  In February 1967, following his 
release from active service, the veteran was service 
connected for a duodenal ulcer.  The disability was evaluated 
as 10 percent disabling.  

Thereafter, the evidence of record reflects the veteran's 
subjective complaints of chronic abdominal cramps, 
discomfort, occasional heartburn, and nausea.  In June 1968, 
the veteran underwent an upper gastrointestinal (GI) series 
which revealed his duodenal bulb to be minimally to 
moderately deformed and somewhat irritable.  In February 
1970, the veteran was found to be suffering from a spastic 
colon.  In May 1970, a GI series revealed that a region of 
the distal antrum and prepyloric area was somewhat distorted, 
without full distention.  A diagnosis during this period was 
also given for peptic ulcer disease, and the veteran was 
reported to be taking Riopan.  In January 1983, an upper GI 
series was reported normal without evidence of hiatal hernia 
or reflux.  

Thereafter, in August 1994, the veteran requested that his 
duodenal ulcer disability be re-evaluated.  In September 
1994, the RO received medical records from the VA Medical 
Center (VAMC) at Long Beach, dated from January 1994 to June 
1994.  These records noted the veteran's requests for 
additional anti-acid medication in the form of Zantac and 
Tagamet.  

In an October 1994 rating decision, the RO denied the 
veteran's claim for an increased rating for his service-
connected duodenal ulcer.  

In August 1995, the veteran testified before a hearing 
officer at the VARO in Los Angeles.  Under questioning, the 
veteran stated that his gastrointestinal symptoms included 
diarrhea, heartburn, stomach pains, nausea, and vomiting.  He 
reported using Maalox to treated his condition.  In addition, 
the veteran testified that his epigastric distress, when at 
its most severe, would result in his being bedridden four to 
five weeks at a time.  Otherwise, he noted, he could be 
incapacitated, in some instances, for up to two to three 
weeks.  He stated that, in the past year, he had been 
stricken with incapacitating symptoms six or seven times and, 
in addition to Maalox, was taking Tagamet for his symptoms.  
Furthermore, the veteran reported that his chronic gastric 
problems had cost him a job and had forced him to give up 
going to school.  

In September 1995, the RO received VAMC Long Beach medical 
records, dated from February 1993 to August 1994.  These 
records reflected complaints and/or treatment for epigastric 
pain, dyspepsia, and gas.  The veteran was noted to be taking 
anti-acid medications.  A treatment record, dated in May 
1993, noted the veteran as previously suffering from mild 
duodenal inflammation and distal esophagitis.  Upon further 
clinical examination, he was diagnosed with probable reflux 
without evidence of peptic ulcer disease.  

Thereafter, in March 1997, the RO received VAMC Long Beach 
medical records, dated from July 1994 to March 1997.  These 
records noted a past history of treatment for epigastric 
pain, peptic ulcer disease, and dyspepsia.  The veteran was 
noted to be taking Maalox, Tagamet, and Zantac.  

In December 1997, the veteran underwent a medical examination 
for VA purposes.  He denied a lack of hematemesis or any 
surgical history for ulcer disease.  He admitted to feeling 
weak, having a sore stomach, chronic nausea, occasional blood 
in the stool, frequent vomiting, and heartburn.  The veteran 
also reported that many different foods upset his stomach, 
and that he took Tagamet twice a day.  The veteran's 
extensive medical history was noted by the examiner.  The 
examiner also noted that no endoscopy had been undertaken to 
sort out some the veteran's problems and to check for H-
pylori infection, nor was there any treatment for H-pylori 
noted.  On clinical evaluation, the veteran's abdomen was 
reported as essentially normal, with no tenderness, and 
normal bowel sounds without rebound.  

The examiner's impression noted that the veteran currently 
had a diagnosis of chronic duodenal ulcer disease which dated 
back to the time of his Vietnam service, with complaints of 
many of the same symptoms which he had suffered in the past.  
The level of disability from the symptoms was reported as 
mild.  An addendum to the report, dated in March 1998, 
indicated that an upper GI series, conducted the previous 
month, had revealed evidence of reflux but not of an ulcer.  


In October 1998, the RO received VAMC Loma Linda medical 
records, dated from February 1993 to September 1998.  These 
records reflected complaints and/or treatment for kidney 
stones and prostatic caliculi.  

In February 1999, the veteran testified before the 
undersigned Member of the Board during a Travel Board hearing 
at the VARO in Los Angeles.  Under questioning, the veteran 
reported that he suffered from gastrointestinal pain, chills, 
heartburn, and excessive gas, as well as diarrhea, 
constipation, and melena three or four times a month.  The 
gastrointestinal pain he noted, occurred every day, and was 
more severe on some days than others.  He also reported that 
his current medications included Cimetidine, Vicodin, Milk of 
Magnesia, and rectal suppositories.  In addition, the veteran 
indicated that he had an abnormally high H-pylori value of 
2.17.  He testified that, according to the National 
Institutes of Health, H-pylori causes almost all peptic 
ulcers, accounting for 90 percent of all stomach ulcers and 
90 percent of all duodenal ulcers.  He also stated that his 
gastric problems had caused him to miss a number of months' 
worth of work.  Furthermore, the veteran's service 
representative requested that the veteran's overall 
epigastric disorder be considered in his rating, and not just 
specific findings as to a duodenal ulcer.  The representative 
also questioned the February 1998 upper GI series findings on 
VA examination, noting that the examination report appeared 
to indicate that there was still food in the veteran's 
stomach.  

In addition to his testimony, the veteran also submitted 
additional evidence for consideration.  This included VAMC 
Loma Linda treatment records, many of which were duplicative, 
dated from February 1993 to December 1998.  In particular, a 
treatment record, dated in November 1998, reflected 
complaints of daily stomach pain and soreness with 
fluctuating severity.  A laboratory report, dated in January 
1999, noted a positive finding for H-pylori, with an 
absorbance value of 2.17.  



II.  Analysis

The Board finds that the veteran's claim for an increased 
rating for duodenal ulcer disease is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  The United States Court of 
Appeals for Veterans Claims (known previously as the United 
States Court of Veterans Appeals, prior to March 1, 1999), 
has held that, when a veteran claims that a service-connected 
disability has increased in severity, the claim is well 
grounded.  See Arms v. West, 12 Vet.App. 188, 200 (1999), 
citing Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  The 
Court has also stated that, where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 
7 Vet.App. 55 (1994).  In evaluating the veteran's claims, 
all regulations which are potentially applicable through 
assertions and issues raised in the record must be 
considered.  See Schafrath v. Derwinski, 1 Vet.App. 589 
(1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  In determining the current level of impairment, 
the disability must be viewed in relation to its history.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  Where entitlement to compensation has already 
been established, and an increase in the disability rating is 
at issue, the present level of disability, as noted above, is 
of primary concern.  See Francisco v. Brown, supra.

The veteran's disability has been evaluated under 38 C.F.R, 
§ 4.114, Diagnostic Code (DC) 7305, "Ulcer, duodenal."  
Under that code, a 10 percent evaluation requires recurring 
symptoms once or twice yearly.  A 20 percent evaluation 
requires recurring episodes of severe symptoms 2 or 3 times a 
year, averaging 10 days in duration; or continuous moderate 
manifestation.  A 40 percent evaluation requires impairment 
of health manifested by anemia and weight loss, or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least 4 or more times a year.  A 60 percent evaluation 
requires pain only partially relieved by standard ulcer 
therapy, periodic vomiting, recurrent hematemesis or melena, 
with manifestations of anemia and weight loss productive of 
definitive impairment of health.

A review of the evidence reflects that, at his Travel Board 
hearing, the veteran reported he suffered from chronic 
incapacitating gastric distress, consistently used anti-acids 
to treat the problem, and noted that he had tested positive 
for H-pylori.  VA treatment records reveal no clinical 
findings of an active duodenal ulcer and, although the 
veteran had previously been diagnosed with peptic ulcer 
disease, the most recent medical evidence reflects findings 
indicative of gastroesophageal reflux disease (GERD).  

In addition, the Board notes that we are not competent to 
ascertain the degree to which a disability has manifested 
itself without a solid foundation in the record, grounded in 
medical evidence.  See Rucker v. Brown, 10 Vet.App. 67, 74 
(1997), citing Colvin v. Derwinski, 1 Vet.App. 171 (1991), 
and Hatlestad v. Derwinski, 3 Vet.App. 213 (1992).  In this 
instance, upon VA examination in December 1997, the medical 
examiner conducted a thorough review of the veteran's 
previous medical history, and determined the veteran's 
symptomatology associated with his chronic duodenal ulcer 
disease to be mildly disabling.  In addition, a subsequent 
addendum to that report noted no additional change in the 
previous medical findings.  

Therefore, in the absence of objective findings of recurring 
episodes of severe symptoms 2 or 3 times a year averaging 10 
days in duration; or continuous moderate manifestation, 
entitlement to an increased disability evaluation for 
duodenal ulcer disease has not been shown within the record.  
Furthermore, the Board also finds that, based upon the 
evidence of record, the veteran has failed to meet the 
criteria for an increased rating to 40 percent or 60 percent.  
That is, it has not been shown through objective medical 
evidence that he suffers from anemia and weight loss, 
recurrent incapacitating episodes averaging 10 days or more 
in duration at least 4 or more times a year, pain only 
partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definitive impairment of health.

In evaluating the veteran's claim, the Board has also 
considered all other potentially applicable Codes including 
DC 7304, "Ulcer, gastric," and DC 7306, "Ulcer, marginal 
(gastrojejunal)."  However, the evidence of record, as noted 
above, reflects the veteran's symptoms associated with his 
chronic duodenal ulcer disease to be mildly disabling and, 
therefore, a rating in excess of 10 percent under either of 
those codes would not be appropriate.  

The Board also notes that the veteran and his representative 
have called into question the results of his February 1998 
upper GI series, due to the fact that the veteran's stomach 
apparently was not empty when testing was conducted.  This, 
the veteran contends, could have resulted in inaccurate 
findings.  In reviewing the test results and examination 
impression, we find no evidence that the upper GI series 
performed on the veteran was other than accurate, and no 
medical professional has questioned it.  Furthermore, the 
findings of the GI series mirror the previous findings, in 
that there was no finding of an active duodenal ulcer.  

Accordingly, in view of the above, the Board finds a 
preponderance of the evidence is against a disability rating 
greater than 10 percent for the veteran's duodenal ulcer.  


ORDER

Entitlement to an increased rating for a duodenal ulcer is 
denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 

